Attachment to Advisory Action
The following is in reply to the applicants’ submission (e.g. After Final amendment, remarks, etc.) filed on July 12, 2022.
The After Final amendment filed as part of the submission has been fully considered, entered and made of record.  The rejections under 35 U.S.C. 102 and 103 in the previous office action have been withdrawn in light of the amendments to the claims.  Claim 18 has been amended to incorporate the allowable subject matter of Claim 29.  The allowable subject matter of Claim 38 has been rewritten in independent form to include intervening Claim 27 and Claim 18.
Upon further consideration by the examiner, the restriction requirement [included as part of the office action on November 26, 2021] has been withdrawn.  Claim 33 corresponds and includes all of the allowable subject matter of Claim 18.  Claim 39 corresponds and includes all of the allowable subject matter of Claim 38.  Therefore, Claims 33 through 27 have been rejoined with Claims 18 through 28, 30 and 31.
Accordingly, Claims 18 through 28, 30, 31 and 33 through 39 have been allowed.
As of result of the amendment, Claims 18, 24, 25, 27, 28 33 through 36, 38 and 39 have been objected to because of the following informalities.  
The following changes are recommended to correct these minor informalities.  The suggested changes have no impact the scope of the claimed invention.
In Claim 18, --plate-shaped—should be added after “base member, said” (line 4);  --plate-shaped—should be added after “by the base” (line 14); “having a multiple” (line 21) should be replaced with –having multiple--; and --plate-shaped—should be added after “integrated in the” (line 22).
In Claim 24, “an execution of a control” (lines 5-6) should be changed to –the execution of the control--.
In Claim 25, --predetermined—should be added before “path” (line 2).
In Claim 27, “said a guiding” (line 4) should be changed to –said guiding--; and --plate-shaped—should be added before “base member” (line 4).
In Claim 28, --plate-shaped—should be added before “base member” (line 3).
In Claim 33, --plate-shaped—should be added before “base member having” (line 5); --plate-shaped—should be added before “base member;” (line 13).
In Claim 34, “claim 31” (line 1) should be changed to –claim 33--.
In Claim 35, “displace a plurality” (line 6) should be changed to –displace the plurality--.
In Claim 36, “a cable” (line 3) should be changed to –the cable--; and –predetermined—should be added before “patch extending” (line 8).
In Claim 38, --plate-shaped—should be added before “base member having” (lines 5-6); --plate-shaped—should be added before “base member;” (line 14); and --plate-shaped—should be added before “base member in” (line 17).
In Claim 39, --plate-shaped—should be added before “base member having” (line 4); --plate-shaped—should be added before “base member;” (line 12); --plate-shaped—should be added before “base member in both” (lines 16-17); and “the laying” (line 23) should be changed to –a laying--.
Appropriate correction is required.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896